EXHIBIT 10.13.7

 

ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
Marc Grandisson, an employee of the Company on the date hereof (the “Option
Holder”), the option to purchase common shares, $0.01 par value per share, of
the Company (“Shares”), upon the following terms:

 

WHEREAS, the Option Holder has been granted the following award under the
Company’s 2002 Long Term Incentive and Share Award Plan (the “Plan”);

 

(a)                       Grant.  The Option Holder is hereby granted an option
(the “Option”) to purchase 80,000 Shares (the “Option Shares”) pursuant to the
Plan, the terms of which are incorporated herein by reference.  The Option is
granted as of November 15, 2005 (the “Date of Grant”) and such grant is subject
to the terms and conditions herein and the terms and conditions of the
applicable provisions of the Plan.  This Option shall not be treated as an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended.  In the event of any conflict between this Agreement and the
Plan, the Plan shall control.

 

(b)                      Status of Option Shares.  Upon issue, the Option Shares
shall rank equally in all respects with the other Shares.

 

(c)                       Option Price.  The purchase price for the Option
Shares shall be, except as herein provided, $55.04 per Option Share, hereinafter
sometimes referred to as the “Option Price,” payable immediately in full upon
the exercise of the Option.

 

(d)                      Term of Option.  The Option may be exercised only
during the period (the “Option Period”) set forth in paragraph (f) below and
shall remain exercisable until the tenth anniversary of the Date of Grant. 
Thereafter, the Option Holder shall cease to have any rights in respect
thereof.  The right to exercise the Option shall be subject to sooner
termination as provided in paragraph (j) below.

 

(e)                       No Rights of Shareholder.  The Option Holder shall
not, by virtue hereof, be entitled to any rights of a shareholder in the
Company, either at law or in equity.

 

(f)                         Exercisability.  Except as otherwise set forth in
paragraph (j) below, the Option shall become exercisable on December 31, 2008,
subject to paragraph (j) below.  Subject to paragraph (j) below, the Option may
be exercised at any time or from time to time during the Option Period in regard
to all or any portion of the Option which is then exercisable, as may be
adjusted pursuant to paragraph (g) below.

 

(g)                      Adjustments for Recapitalization and Dividends.  In the
event that, prior to the expiration of the Option, any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share

 

--------------------------------------------------------------------------------


 

exchange, or other such change affects the Shares such that they are increased
or decreased or changed into or exchanged for a different number or kind of
shares, other securities of the Company or of another corporation or other
consideration, then in order to maintain the proportionate interest of the
Option Holder and preserve the value of the Option, (i) there shall
automatically be substituted for each Share subject to the unexercised Option
the number and kind of shares, other securities or other consideration
(including cash) into which each outstanding Share shall be changed or for which
each such Share shall be exchanged, and (ii) the exercise price shall be
increased or decreased proportionately so that the aggregate purchase price for
the Shares subject to the unexercised Option shall remain the same as
immediately prior to such event.

 

(h)                      Nontransferability.  The Option, or any interest
therein, may not be assigned or otherwise transferred, disposed of or encumbered
by the Option Holder, other than by will or by the laws of descent and
distribution.  During the lifetime of the Option Holder, the Option shall be
exercisable only by the Option Holder or by his or her guardian or legal
representative.  Notwithstanding the foregoing, the Option may be transferred by
the Option Holder to members of his or her “immediate family “ or to a trust or
other entity established for the exclusive benefit of solely one or more members
of the Option Holder’s “immediate family.”  Any Option held by the transferee
will continue to be subject to the same terms and conditions that were
applicable to the Option immediately prior to the transfer, except that the
Option will be transferable by the transferee only by will or the laws of
descent and distribution.  For purposes hereof, “immediate family” means the
Option Holder’s children stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brother and sisters), in laws,
and relationships arising because of legal adoption.

 

(i)                          Exercise of Option.  In order to exercise the
Option, the Option Holder shall submit to the Company an instrument in writing
signed by the Option Holder, specifying the whole number of Option Shares in
respect of which the Option is being exercised, accompanied by payment, in a
manner acceptable to the Company (which shall include a broker assisted exercise
arrangement), of the Option Price for the Option Shares for which the Option is
being exercised.  Payment to the Company in cash or Shares already owned by the
Option Holder (provided that the Option Holder has owned such Shares for a
minimum period of six months or has purchased such Shares on the open market)
and having a total Fair Market Value (as defined below) equal to the exercise
price, or in a combination of cash and such Shares, shall be deemed acceptable
for purposes hereof.  Option Shares will be issued accordingly by the Company,
and a share certificate dispatched to the Option Holder within 30 days.

 

The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value (or if any Shares are not publicly traded, an amount equal to the
book value per share at the end of the most recent fiscal quarter) multiplied by
the fraction of the fractional share which would otherwise have been issued
hereunder.  Anything to the contrary herein notwithstanding, the Company shall
not be obligated to issue any Option Shares hereunder if the

 

2

--------------------------------------------------------------------------------


 

issuance of such Option Shares would violate the provision of any applicable
law, in which event the Company shall, as soon as practicable, take whatever
action it reasonably can so that such Option Shares may be issued without
resulting in such violations of law.  For purposes hereof, Fair Market Value
shall mean the mean between the high and low selling prices per Share on the
immediately preceding date (or, if the Shares were not traded on that day, the
next preceding day that the Shares were traded) on the principal exchange on
which the Shares are traded, as such prices are officially quoted on such
exchange.

 

(j)                          Termination of Service.  In the event the Option
Holder ceases to be an employee of the Company (a) due to his death or Permanent
Disability (as defined in the Company’s Incentive Compensation Plan), or (b) due
to termination (x) by the Company not for Cause (as defined in the Company’s
Incentive Compensation Plan) or (y) by the Option Holder for Good Reason (as
defined in the Employment Agreement, dated as of October 23, 2001 (as amended),
between the Option Holder, Arch Reinsurance Ltd. and the Company), the Option,
to the extent not already exercisable in full, shall become immediately
exercisable in full and shall continue to be exercisable by the Option Holder
(or his Beneficiary or estate in the event of his death) for a period of three
years following such termination of employment (but not beyond the Option
Period).  In the event of termination of employment (other than by the Company
for Cause) after the attainment of Retirement Age (as defined in the Company’s
Incentive Compensation Plan), the Option shall continue to vest on the
schedule set forth in paragraph (f) above so long as the Option Holder does not
engage in any activity in competition with any activity of the Company or any of
its Subsidiaries other than serving on the board of directors (or similar
governing body) of another company or as a consultant for no more than 26 weeks
per calendar year (“Competitive Activity”) and shall continue to be exercisable
by the Option Holder (or his Beneficiary or estate in the event of his death) at
any time during the Option Period.  In the event the Option Holder engages in a
Competitive Activity, the Option, to the extent then exercisable, may be
exercised for 30 days following the date on which the Option Holder engages in
such Competitive Activity (but not beyond the Option Period).  In the event that
the Option Holder ceases to be an employee of the Company for any other reason,
except due to a termination of the Option Holder’s employment by the Company for
Cause (as defined in the Company’s Incentive Compensation Plan), the Option, to
the extent then exercisable, may be exercised for 90 days following termination
of employment (but not beyond the Option Period).  In the event of a termination
of the Option Holder’s employment for Cause, the Option shall immediately cease
to be exercisable and shall be immediately forfeited.  To the extent the Option
is not exercisable at the time of termination of employment, the Option shall be
immediately forfeited.  For purposes of this Option, service with any of the
Company’s Subsidiaries (as defined in the Plan) shall be considered to be
service with the Company.

 

(k)                       Obligations as to Capital.  The Company agrees that it
will at all times maintain authorized and unissued share capital sufficient to
fulfill all of its obligations under the Option.

 

(l)                          Transfer of Shares.  The Option, the Option Shares,
or any interest in either, may be sold, assigned, pledged, hypothecated,
encumbered, or transferred or disposed of in any other manner, in whole or in
part, only in compliance with the terms, conditions

 

3

--------------------------------------------------------------------------------


 

and restrictions as set forth in the governing instruments of the Company,
applicable United States federal and state securities laws and the terms and
conditions hereof.

 

(m)                    Expenses of Issuance of Option Shares.  The issuance of
stock certificates upon the exercise of the Option in whole or in part, shall be
without charge to the Option Holder.  The Company shall pay, and indemnify the
Option Holder from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the Option in
whole or in part or the resulting issuance of the Option Shares.

 

(n)                      Withholding.  No later than the date of exercise of the
Option granted hereunder, the Option Holder shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld upon the
exercise of such Option and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Option Holder, federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such Option.

 

(o)                      References.  References herein to rights and
obligations of the Option Holder shall apply, where appropriate, to the Option
Holder’s legal representative or estate without regard to whether specific
reference to such legal representative or estate is contained in a particular
provision of this Option.

 

(p)                      Notices.  Any notice required or permitted to be given
under this agreement shall be in writing and shall be deemed to have been given
when delivered personally or by courier, or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address indicated below or to such changed address as such
party may subsequently by similar process give notice of:

 

If to the Company:

 

Arch Capital Group Ltd.:

Wessex House

45 Reid Street

Hamilton HM 12 Bermuda

Attn:  Secretary

 

If to the Option Holder:

 

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

 

(q)                      Governing Law.  This agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to
principles of conflict of laws thereof.

 

4

--------------------------------------------------------------------------------


 

(r)                         Entire Agreement.  This agreement and the Plan
constitute the entire agreement among the parties relating to the subject matter
hereof, and any previous agreement or understanding among the parties with
respect thereto is superseded by this agreement and the Plan.

 

(s)                       Counterparts.  This agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

   /s/ John D. Vollaro

 

 

 

 

 

 

  /s/ Marc Grandisson

 

 

Marc Grandisson

 

6

--------------------------------------------------------------------------------